             Case 2:19-cv-00214-MRH Document 48 Filed 04/25/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA


STEVE WALLING, Individually and               Case No. 2:19-cv-00214-MRH
on Behalf of All Others Similarly Situated,
                                              Honorable Mark R. Hornak
Plaintiff,
                                              Electronically Filed
v.

THE KRAFT HEINZ COMPANY,
BERNARDO HEES, PAULO BASILIO,
DAVID KNOPF, GEORGE ZOGHBI,
CHRISTOPHER R. SKINGER, VINCE
GARLATI, and 3G CAPITAL INC.,

Defendants.


                DECLARATION OF JOSHUA A. KOBRIN IN SUPPORT OF
               THE MOTION OF SJUNDE AP-FONDEN AND UNION ASSET
                 MANAGEMENT HOLDING AG FOR APPOINTMENT AS
             LEAD PLAINTIFF AND APPROVAL OF SELECTION OF COUNSEL
            Case 2:19-cv-00214-MRH Document 48 Filed 04/25/19 Page 2 of 4




I, Joshua A. Kobrin, declare as follows:

       1.       I am a member in good standing of the bar of the Commonwealth of Pennsylvania

and am admitted to practice before this Court. I am a partner with the law firm Marcus & Shapira

LLP. I submit this declaration in support of the Motion of Sjunde AP-Fonden and Union Asset

Management Holding AG for Appointment as Lead Plaintiff and Approval of Selection of

Counsel. I have knowledge of the facts set forth herein and, if required, could and would

competently testify thereto.

       2.       Attached hereto are true and correct copies of the following exhibits:

       Exhibit A:      Sworn Certifications of Sjunde AP-Fonden and Union Asset Management

                       Holding AG pursuant to the Private Securities Litigation Reform Act of

                       1995 and Union’s Declarations of Assignment;

       Exhibit B:      Joint Declaration of Richard Gröttheim, Dr. Carsten Fischer, and Jochen

                       Riechwald in Support of the Motion of Sjunde AP-Fonden and Union Asset

                       Management Holding AG for Appointment as Lead Plaintiff and Approval

                       of Their Selection of Counsel;

       Exhibit C:      Notice of pendency of Hedick v. The Kraft Heinz Co., et al., No. 1:19-cv-

                       01339 (N.D. Ill.), published by Business Wire, dated February 24, 2019;

       Exhibit D:      Firm Résumé of Kessler Topaz Meltzer & Check, LLP;

       Exhibit E:      Firm Résumé of Bernstein Litowitz Berger & Grossmann LLP; and

       Exhibit F:      Firm Résumé of Marcus & Shapira LLP.

I declare under penalty of perjury that the foregoing is true and correct.

Executed this 25th Day of April 2019.
Case 2:19-cv-00214-MRH Document 48 Filed 04/25/19 Page 3 of 4



                                  MARCUS & SHAPIRA LLP

                                  s/ Joshua A. Kobrin
                                  Joshua A. Kobrin (PA #318200)
                                  301 Grant Street
                                  One Oxford Centre, 35th Floor
                                  Pittsburgh, PA 15219
                                  Telephone: (412) 471-3490
                                  Facsimile: (412) 391-8758
                                  kobrin@marcus-shapira.com

                                  Proposed Liaison Counsel for the Class




                              2
         Case 2:19-cv-00214-MRH Document 48 Filed 04/25/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I, Joshua A. Kobrin, hereby certify that on April 25, 2019, I caused a true and correct copy

of the foregoing to be filed electronically with the Clerk of the Court using the CM/ECF system.

Notice of this filing will be sent to counsel of record by operation of the Court’s CM/ECF

automated filing system.


                                       s/ Joshua A. Kobrin
                                       JOSHUA A. KOBRIN (PA # 318200)
